                                                                                 F[LED
                                                                             INCI.ERKS OrnCE
                                                                         us DISTRICT COURT E.D.N.Y.
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                         ★ SwAiJ iS               'k
                                                          X

RICHARD GILLIAM,                                                          BROOKLYN OFFICE


                                     Petitioner,
                                                              MEMORANDUM DECISION
                        - against-
                                                              AND ORDER
                                                              08-CR-00742(AMD)
UNITED STATES OF AMERICA,

                                     Respondent.

                                                          X

ANN M.DONNELLY,United States District Judge:

         Richard Gilliam pleaded guilty to drug-related murder in violation of21 U.S.C.

§ 848(e)(1)(A)in February of2010. (CR ECF* No. 69.) The Honorable John Gleeson

sentenced him to a prison term of44 years and 5 years of supervised release(CR ECF No. 90),

and the Second Circuit unanimously affirmed the sentence.(CR ECF No. 101.)

        In the ensuing years, the petitioner filed multiple motions challenging his sentence, all of

which were denied. (See, e.g., CIV ECF^ Nos. 11, 12,15; CR ECF Nos. 146, 150). He now

moves for a reduced sentence pursuant to Section 404 the First Step Act of2018. Pub. L. No.

115-391, 132 Stat. 5194(2018). For the reasons that follow, the petitioner's motion is denied.

                                             DISCUSSION


        Familiarity with the facts is assumed. The Fair Sentencing Act increased the amount of

cocaine base required to trigger the 5-year and 10-year mandatory minimum sentence terms

associated with drug trafficking offenses under 21 U.S.C. § 841(b)(1), and eliminated the 5-year



'"CR ECF" refers to the filings in the petitioner's underlying criminal case. United States v. Gilliam, No.
08-CR-00742(E.D.N.Y. filed Oct. 24, 2008).

^ "CIV ECF" refers to the filings in the petitioner's civil case. Gilliam v. United States, No. 13-CV-01271
(E.D.N.Y. filed Mar. 11,2013).
mandatory minimum for simple possession of crack cocaine. See Dorsey v. United States, 567

U.S. 260,269(2012)("The Act increased the drug amounts triggering mandatory minimiuns ...

from 5 grams to 28 grams in respect to the 5-year minimum and from 50 grams to 280 grams in

respect to the 10-year minimum."). The statute applied only to sentences imposed after the law

took effect—August 3, 2010—until the First Step Act of2018 made its provisions retroactive.

United States v. Rose, 379 F. Supp.3d 223,227(S.D.N.Y. May 24,2019)("In 2018, Congress

passed the First Step Act, which made retroactive the crack cocaine minimums in the Fair

Sentencing Act.").

        The petitioner argues that he is eligible for a reduced sentence because he committed the

offense, which involved cocaine, before August 3, 2010.^ (EOF No. 149 at 4.) Yet the offense

to which he pled guilty—drug-related murder in violation of 21 U.S.C. § 848(e)(1)(A)—is not a

covered offense under the Act. Because "the Fair Sentencing Act... did not modify the

sentence^ for...[drug-related] murder[,]" United States v. Valentine, No.06-CR-580, 2019 WL

3242494, at *1 (S.D.N.Y. July 2, 2019), he is not eligible for resentencing.

                                             CONCLUSION


        Accordingly, the petitioner's motion is denied.



SO ORDERED.



                                                     s/Ann M. Donnelly
                                                  ANN M.DONNELLY
                                                  United States District Judge

Dated: March 18, 2020
        Brooklyn, New York


^ Because the petitioner is proceeding pro se, I consider his submissions liberally, interpreting them to
raise the strongest arguments they suggest.                                              .• ; .
